Exhibit 10.2: Employment Agreement


This Employment Agreement (“Agreement”), dated December 8, 2008, is made by and
between Christopher Wain (“Employee”) and SARS Corporation, a Nevada corporation
(“Company”).  Collectively referred to herein as the “Parties.”


WHEREAS, Employee has extensive background in the area of business development,
engineering and finance;


WHEREAS, Employee desires to be engaged by Company to provide services to
Company subject to the conditions set forth herein;


WHEREAS, Employee has been engaged with the Company as a Consultant through
Employee’s entity, ASAI Consulting, and the Parties previously executed an
Amended Consulting Agreement, dated July 16, 2008 (the “Consulting Agreement”);


WHEREAS, the Parties hereby agree that this Agreement shall supersede the
Consulting Agreement;


WHEREAS, Company is a publicly held corporation with its common stock shares
trading on the Over the Counter Bulletin Board under the ticker symbol SARO and
desires to further develop its business; and


WHEREAS, Company desires to engage Employee to provide the Services, as defined
below, in his area of knowledge and expertise on the terms and subject to the
conditions set forth herein.


NOW, THEREFORE, in consideration for those services, Employee provides to
Company, the Parties agree as follows:


1.           Position and Services of Employee


Employee agrees to perform for Company the Services, defined below, during the
Term, also defined below, of this Agreement, upon such terms and to the extent
the Parties agree from time to time.  The nature of the Services to be provided
shall include, but are not limited to, (i) business development, management and
strategic advice, (ii) acting as Chief Executive Officer of SARS and its
subsidiary, Secure Asset Reporting Services, Inc., (iii) assist with securing
necessary key employees, and (iv) any other services as mutually agreed upon by
the Parties (collectively referred to herein as the “Services”).


Employee agrees to devote his full time, attention, energies, solely and
exclusively in the performance of his duties under the terms of this
Agreement.  However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement, and shall not require the prior written
consent of the Company’s Board of Directors.  This Agreement shall not be
interpreted to prohibit Employee from making passive personal investments or
conducting private business affairs, or serving on the boards of directors of
other companies or other entities, if those activities do not materially
interfere with the services required under this Agreement and do not violate
this Agreement.


2.           Consideration
 
                (a)           Consideration for Services

Company agrees to pay Employee, as Employee’s salary for the Services, (i) Five
Thousand Dollars (USD $5,000) per week (paid bi-weekly) and (ii) an equity award
equal to eighteen percent (18%) of the current issued and outstanding common
stock of the stock as of December 8, 2008.  As of December 8, 2008, the Company
has a total of 49,407,916 shares of common stock issued and outstanding,
eighteen percent 18% of which is equal to 8,893,425 shares of restricted common
stock (the “Shares”). The Shares are issuable on January 2, 2009.  The Shares,
when issued, sold and delivered shall be duly and validly issued, fully paid and
nonassessable shares of the Company.


(b)           Expenses


The Parties agree that the Company will be responsible for paying any reasonable
out of pocket expenses incurred by Employee in the performance of the Services
(the “Expenses”).  Expenses exceeding Five Hundred Dollars (USD$500.00) shall be
mutually agreed upon by the Parties before they are incurred by Employee.  If
Employee is working in Northern Ireland, then Expenses shall include one full
fair return flight to the United States per month. The full fair return flight
may be used by family, or the reasonable equivalent cost may used for other
personal travel.


Expenses shall also include, but are not limited to, mobile phone bill,
provision of car use while in Northern Ireland and associated running
costs.  Furthermore, the Parties agree that the Company shall provide reasonable
housing for the Employee during his stay(s) in Northern Ireland.  The location
and cost of which shall be mutually agreed upon by the Parties.


(c)           Benefits


Within sixty (60) days of the date of this Agreement, the Company and Employee
shall determine, in their respective reasonable discretion, the terms of the
“Welfare Benefits” (as hereinafter defined) to which Employee shall be entitled.
For purposes hereof, “Welfare Benefits” shall mean medical, prescription and
dental plans, in no event less favorable than those applicable to any other
executive of the Company, and in all events extending to paid vacation and
holiday per annum in accordance with current Company policy.


3.           Confidentiality


Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may be disclosed to the other party,
including, but not limited to, product and business plans, software, technical
processes and formulas, source codes, product designs, sales, costs and other
unpublished financial information, advertising revenues, usage rates,
advertising relationships, projections, and marketing data (“Confidential
Information”). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party, or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party.  Confidential Information need not be marked as
confidential at the time of disclosure to receive “Confidential Information”
protection as required herein, rather all information disclosed that, given the
nature of the information or the circumstances surrounding its disclosure
reasonably should be considered as confidential, shall receive “Confidential
Information” protection.


Employee agrees not to remove from the Company’s office or copy any of the
Company’s confidential information, trade secrets, books, records, documents or
customer or supplier lists, or any copies of such documents, without the express
written permission of the Board of Directors of the Company or as may be
required or appropriate in connection with performance hereunder.  Employee
agrees, at the termination date, to return any property belonging to the
Company, including, but not limited to, any and all records, notes, drawings,
specifications, programs, data and other materials (or copies thereof)
pertaining to the Company’s businesses or its product(s) and service(s),
generated or received by Employee during the course of his employment with the
Company.


4.           Non-Competition, Non-Solicitation.


Employee agrees that he shall not, during the term of this Agreement and for one
(1) year subsequent thereto, without both the disclosure to and the written
approval of the Board of Directors of the Company, directly or indirectly,
engage or be interested in (whether as a principal, lender, employee, officer,
director, partner, venturer, Employee or otherwise) any business(es) that is
competitive with the business being conducted by the Company through the
termination date, without the express written approval of the Board of
Directors.


Employee agrees that he will not, without the prior written consent of the
Company’s Board of Directors, for a period of one (1) year after the termination
date, directly or indirectly disturb, entice, or in any other manner persuade,
any employee(s), Employee(s), reseller or partner of the Company to discontinue
that person’s or firm’s relationship with the Company if the employee(s) and/or
Employee(s) were employed by or the reseller or partner was engaged with the
Company at any time during the one (1) year period after the termination date.


5.           Inventions, Discoveries and Improvements


Any and all invention(s), discovery(ies) and improvement(s), whether protectible
or unprotectible by patent, trademark, copyright or trade secret, made, devised,
or discovered by Employee, whether by Employee alone or jointly with others,
from the time of entering the Company’s employ until the earlier of the
termination date of this Agreement or the actual date of termination of
employment, relating or pertaining in any way to Employee’s employment with the
Company, shall be promptly disclosed in writing to the Board of Directors of the
Company, and become and remain the sole and exclusive property of the
Company.  Employee agrees to execute any assignments to the Company, or its
nominee, of Employee’s entire right, title, and interest in and to any such
inventions, discoveries and improvements and to execute any other instruments
and documents requisite or desirable in applying for and obtaining patents,
trademarks or copyrights at the cost of the Company, with respect thereto in the
United States and in all foreign countries, that may be requested by the
Company.  Employee further agrees, whether or not then in the employment of the
Company, to cooperate to the fullest extent and in the manner that may be
reasonably requested by the Company in the prosecution and/or defense of any
suit(s) involving claim(s) of infringement and/or misappropriation of
proprietary rights relevant to patent(s), trademark(s), copyright(s), trade
secret(s), processes, and/or discoveries involving the Company’s product(s); it
being understood that all reasonable costs and expenses thereof shall be paid by
the Company.  The Company shall have the sole right to determine the treatment
of disclosures received from Employee, including the right to keep the same as a
trade secret, to use and disclose the same without a prior patent application,
to file and prosecute United States and foreign patent application(s) thereon,
or to follow any other procedure which the Company may deem appropriate.  In
accordance with this provision, Employee understands and is hereby further
notified that this Agreement does not apply to an invention which the employee
developed entirely on his own time without using the Company’s equipment,
supplies, facilities, or trade secret information.


6.           Indemnification


(a)           Company


Company agrees to indemnify, defend, and shall hold harmless Employee and/or its
agents, and to defend any action brought against said Parties with respect to
any claim, demand, cause of action, debt or liability, including reasonable
attorneys' fees to the extent that such action is based upon a claim that: (i)
is true, (ii) would constitute a breach of any of Company's representations,
warranties, or agreements hereunder, or (iii) arises out of the negligence or
willful misconduct of Company.


(b)           Employee


Employee agrees to indemnify, defend, and shall hold harmless Company, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, debt or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Employee.


(c)           Notice


In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with written notice of any claim, which the
indemnified party believes falls within the scope of the foregoing paragraphs.
The indemnified party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.


7.           Term and Termination


(a)           Term


The employment of Employee under this Agreement shall be deemed effective as of
the date of this Agreement shall continue for a minimum of one (1) year or until
terminated in accordance with Section 7(b) or (c) below (the “Term”).


(b)           Termination


Either party may terminate this Agreement on thirty (30) calendar days written
notice, or if prior to such action, the other party materially breaches any of
its representations, warranties or obligations under this Agreement. Except as
may be otherwise provided in this Agreement, such breach by either party will
result in the other party being responsible to reimburse the non-defaulting
party for all costs incurred directly as a result of the breach of this
Agreement, and shall be subject to such damages as may be allowed by law
including all attorneys' fees and costs of enforcing this Agreement.  If the
Company terminates this Agreement for reasons other than material breach before
December 8, 2009, the Company agrees to pay Employee any and all outstanding
consideration agreed upon in Section 2 above until December 8, 2009.


(c)           Termination Due to Death or Disability


This Agreement (except as otherwise provided hereunder) shall terminate
immediately upon the death of Employee or after fourteen (14) days of Employee’s
inability to perform the essential functions of his duties, with or without
reasonable accommodation (defined under applicable law), due to a mental or
physical illness or incapacity.


 (d)           Termination and Payment


Upon any termination or expiration of this Agreement, Company shall pay all
unpaid and/or outstanding salary and expenses through the effective date of
termination or expiration of this Agreement. And upon such termination, Employee
shall provide and deliver to Company any and all outstanding Services due
through the effective date of this Agreement.


8.           Remedies


Should Employee at anytime materially breach any of terms outlined in this
Agreement, Company shall have the right to seek remedies, including but not
limited to: i) a temporary restraining order and permanent injunction; ii)
liquidated damages.








9.           Miscellaneous


(a)           Public Statements – No Disparagement


 Neither Party hereto shall make or publish any disparaging statements regarding
any other party hereto with regard to the matters leading up to this Agreement.


(b)           Rights Cumulative; Waivers


The rights of each of the Parties under this Agreement are cumulative.  The
rights of each of the Parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.


(c)           Benefit; Successors Bound


This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned Parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.


(d)           Entire Agreement


This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof. There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representa­tions, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement.  Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.


(e)           Assignment


Neither this Agreement nor any other benefit to accrue hereunder shall be
assigned or transferred by either party, either in whole or in part, without the
written consent of the other party and any purported assignment in violation
hereof shall be void.


(f)           Amendment


This Agreement may be amended only by an instrument in writing executed by all
the Parties hereto.




(g)           Severability


Each part of this Agreement is intended to be severable.  In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.


(h)           Section Headings


The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.


(i)           Construction


Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.


(j)           Further Assurances


In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the Parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.


(k)           Notices


Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either (i) United
States mail, postage prepaid, or (ii) Federal Express or similar generally
recognized overnight carrier), addressed as follows (subject to the right to
designate a different address by notice similarly given):


 
If to Company:



SARS Corporation
601 108th Avenue NE, 19th Floor
Bellevue, WA 98004
Attn: Alan Chaffee










With a copy (which shall not constitute notice) to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn: David M. Otto
If to Employee:



Mr. Christopher Wain
1728 47th Avenue SW
Seattle, WA 98116
(USA) 206-914-6854
(UK) 01992 551095


With a copy to:


___________________________
___________________________
___________________________
___________________________


(l)           Governing Law


This Agreement shall be governed by the interpreted in accordance with the laws
of the State of Washington without reference to its conflicts of laws rules or
principles.  Each of the Parties consents to the exclusive jurisdiction of the
federal courts of the State of Washington in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions.


(m)           Consents


The person signing this Agreement on behalf of each party hereby represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.


(n)           Independent Counsel


All Parties have retained independent legal counsel to advise them with respect
to this Agreement and are not relying on the Company or its counsel for legal or
tax advice.


(o)           Survival of Provisions


The provisions contained in paragraphs 3, 4, and 7 of this Agreement shall
survive the termination of this Agreement.

 
(p)           Execution in Counterparts


This Agreement may be executed via facsimile and in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date written above.
 




Company:








By: David Otto
Its: Director






Employee:








By: Christopher Wain



